Ampofo v Brydson (2016 NY Slip Op 08023)





Ampofo v Brydson


2016 NY Slip Op 08023


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Friedman, J.P., Sweeny, Saxe, Kapnick, Gesmer, JJ.


2343 304085/12

[*1]Charles K. Ampofo, Plaintiff-Appellant,
vLeonie M. Brydson, Defendant-Respondent.


Sacco & Fillas, LLP, Astoria (Jeremy S. Ribakove of counsel), for appellant.
Russo & Tambasco, Melville (Susan J. Mitola of counsel), for respondent.

Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered January 14, 2016, which granted defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
In this action for personal injuries sustained in a motor vehicle accident, the record shows that while plaintiff's approach into the intersection was regulated by a stop sign and no traffic control devices regulated defendant's approach, issues of fact preclude summary judgment. That there are issues of fact is highlighted by the parties' deposition testimony as well as the point of contact between the vehicles. Such issues include whether plaintiff had stopped before entering the intersection, which of the vehicles entered the intersection first, which driver had the right-of-way, and whether the driver with the right-of-way exercised reasonable care to avoid the accident (see e.g. Nevarez v S.R.M. Mgt. Corp., 58 AD3d 295, 298 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK